           Case 2:20-cv-00166-APG-VCF Document 92 Filed 06/22/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BARBARA HEINRICH and GREGORY                              Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                          Order Regarding Status Report and
        Plaintiffs                                                 Proposed Schedule
 5
   v.
 6
   ETHICON, INC., et al.,
 7
        Defendants
 8

 9          This is one of thousands of cases that were joined in multidistrict litigation (MDL) in the

10 United States District Court for the Southern District of West Virginia. It has since been

11 transferred to this court for trial. I recently ruled on multiple pending motions and directed the

12 parties to confer about whether any further issues remain regarding the experts where Judge

13 Goodwin reserved ruling. I also directed the parties to confer on a schedule for the remainder of

14 the case.

15          With respect to the experts, the parties’ status report appears to request a ruling regarding

16 Dr. Ulatowski based on the current state of the record. ECF No. 91 at 7. As I stated in my prior

17 order, I will not address outstanding expert issues in which the parties simply incorporate prior

18 briefing in this case.1 ECF No. 85. If the plaintiffs want to exclude all or some of Dr.

19 Ulatowski’s opinions, they must file a motion consistent with my prior order. Id. at 3.

20          I adopt the parties’ proposed schedule and deadlines through the end of 2020 as set forth

21 in the status report. ECF No. 91. I am in general agreement with the proposed schedule for 2021,

22

23   1
      The exception is Dr. Flynn, for whom the remaining issues will be addressed at the Daubert
     hearing. No further motion practice is necessary regarding Dr. Flynn.
          Case 2:20-cv-00166-APG-VCF Document 92 Filed 06/22/20 Page 2 of 2



 1 but given the COVID-19 pandemic and its impact on the court’s calendar and ability to conduct a

 2 jury trial, particularly one lasting from six to ten days, the proposed schedule will have to be

 3 revisited following mediation, which the parties contemplate taking place by the end of 2020.

 4         Finally, the parties agree to reopen discovery to take the depositions of Gregory Heinrich,

 5 Taylor Berg, Stefan Berg, and Cathy Bursey. I grant the joint request to reopen discovery for

 6 these witnesses. However, the parties dispute whether discovery should be reopened for other

 7 witnesses, including re-deposing Barbara Heinrich and Dr. Hsieh. In his transfer order, Judge

 8 Goodwin “urge[d] the receiving court to immediately set these cases for trial without reopening

 9 discovery. Further discovery will only result in unjust delay. Extensive development of these

10 cases over a period of years has made such further action completely unnecessary.” ECF No. 69

11 at 1. Consequently, I deny reopening discovery beyond the depositions to which the parties have

12 agreed. If the parties can agree to additional depositions, I will consider a stipulation to expand

13 the scope of fact discovery.

14         I THEREFORE ORDER that the schedule set forth in the parties’ status report (ECF No.

15 69)
   91 governs the remainder of this case, subject to revision following the parties’ mediation,

16 which is anticipated to take place by the end of 2020.

17         I FURTHER ORDER that fact discovery is reopened solely for taking the depositions of

18 Gregory Heinrich, Taylor Berg, Stefan Berg, and Cathy Bursey.

19         DATED this 22nd day of June, 2020.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23



                                                     2
